DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.


Response to Amendment
            The amendment filed 09/15/2020 has been entered.  Claims 1-8 and 10 remain pending in the application.  
The previous 35 USC 112(a) rejections of Claims 1-8 and 10 are withdrawn in light of Applicant’s amendment to Claim 1.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Such claim limitation(s) is/are: “means of” in Claim 3, line 5.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Spehlmann on 02/26/2021.  It is noted, that as cited in the interview summary, the term “multiple” is considered to include at least two or more.

The application has been amended as follows: 

In the Claims:

	In Claim 1, lines 1-2, “two or more” has been deleted and --multiple-- substituted therefore.

	In Claim 1, lines 7-8, “having an effective displacement area with is larger than the effective displacement area” has been deleted and --having an outside diameter which is larger than an outside diameter-- substituted therefore. 

	In Claim 1, lines 13-15, “the inlet portion effective displacement area of the plunger being larger than the outlet portion effective displacement area of the plunger and the” has been deleted and --a-- substituted therefore.

In Claim 1, line 16, “larger than the” has been deleted and --larger than a-- substituted therefore.



In Claim 1, line 17, “second housing” has been deleted and --second housing of the multiple housings-- substituted therefore.

In Claim 1, line 24, “one or more stationary outlet plunger sealing arrangements” has been deleted and --at least one stationary outlet plunger sealing arrangement-- substituted therefore.

In Claim 1, line 26, “arrangment,” has been deleted and --arrangement,-- substituted therefore.

Claim 1, line 28, “the outside” has been deleted and --an outside-- substituted therefore.
In Claim 1, line 29, “the first housing” has been deleted and --the first housing of the multiple housings-- substituted therefore.

In Claim 1, line 29, “the second housing” has been deleted and --the second housing of the multiple housings-- substituted therefore.




In Claim 2, line 1, “Double acting” has been deleted and --The double acting-- substituted therefore.
In Claim 2, line 2, “the dimensioning” has been deleted and --a dimensioning-- substituted therefore.


In Claim 3, line 1, “Double acting” has been deleted and --The double acting-- substituted therefore.

In Claim 3, line 6, “the at least one” has been deleted and --with the at least one-- substituted therefore.


In Claim 4, line 1, “Double acting” has been deleted and --The double acting-- substituted therefore.





In Claim 6, line 1, “Double acting” has been deleted and --The double acting-- substituted therefore.


In Claim 7, line 1, “Double acting” has been deleted and --The double acting-- substituted therefore.


In Claim 8, line 1, “Double acting” has been deleted and --The double acting-- substituted therefore.

In Claim 8, line 2, “the first housing” has been deleted and --the first housing of the multiple housings-- substituted therefore.

In Claim 8, line 3, “the second housing” has been deleted and --the second housing of the multiple housings-- substituted therefore.




In Claim 10, line 2, “one or more” has been deleted and --at least one-- substituted therefore.

	In Claim 10, line 2, “adjustable” has been deleted. 

In Claim 10, line 3, “devices” has been deleted and --device-- substituted therefore.


Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose or make obvious a double acting positive displacement fluid plunger pump having two or more housings, a pump fluid inlet chamber in fluid communication with a pump fluid outlet chamber by a through passage, said through passage being further provided with at least one check valve arranged in the through passage, a reciprocatingly drivable plunger having an inlet portion reciprocatingly positioned within the pump fluid inlet chamber and an outlet portion reciprocatingly positioned within the pump fluid outlet chamber, the inlet portion of the plunger having an outside diameter which is larger than an outside diameter of 
 wherein the first housing has a first housing head end, the second housing has a second housing head end and wherein between the first housing head end and the 

With respect to Claims 2-8 and 10, their pendency on Claim 1 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 7, lines 1-5, filed 09/15/2021, with respect to Zaiser and Schmidt, have been fully considered and are persuasive.  The previous rejections of Claims 1-8 and 10 have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue US Pub. 2006/0159555 teach a reciprocating pump having a through passage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/26/2021
	

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746